Citation Nr: 1605858	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  12-21 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, and if so, whether service connection is warranted.

2.  Entitlement to an initial rating in excess of 10 percent prior to June 4, 2010, and to a rating in excess of 20 percent thereafter, for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent prior to June 4, 2010, and to a rating in excess of 20 percent thereafter, for peripheral neuropathy of the left lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

6.  Entitlement to an initial compensable rating for erectile dysfunction (ED).

7.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease (CAD) status post stent placement.  

8.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.  

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972, with additional service in the Army National Guard of Florida.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A discussion of the extensive procedural history of this claim is necessary to clarify the issues on appeal.

A March 2010 rating decision granted service connection for peripheral neuropathy of the left and right upper extremities and the left and right lower extremities, assigning each a 10 percent rating, effective September 25, 2009, the date of the Veteran's claim for service connection for bilateral upper and lower extremity neuropathy.  That decision additionally granted service connection for erectile dysfunction, rated as noncompensable (0 percent) effective November 23, 2009, the date of the Veteran's erectile dysfunction service connection claim.  

In June 2010, the Veteran submitted a notice of disagreement (NOD) as to the initial rating assigned his now-service-connected erectile dysfunction.  See June 2010 Letter.  See also 38 C.F.R. § 20.201 (communication expressing dissatisfaction with RO decision and desire to contest the result constitutes a NOD; special wording not required); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement").  See, too, EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Szemraj v. Principi, 357 F.3d 1370 (2004); and Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (emphasizing VA's duty to construe all documents filed by a claimant liberally).  Moreover, within one year of the March 2010 grant of service connection for peripheral neuropathy of the left and right upper extremities and the left and right lower extremities, the Veteran submitted new and material evidence in the form of a June 2010 claim asserting that his peripheral neuropathy had worsened.  See June 2010 Report of General Information (VA Form 21-0820).  Moreover, a September 2010 VA examination report reflected significant neuropathic symptoms.  As this evidence is dated within one year of the March 2010 rating decision, this decision did not become final.  See 38 C.F.R. § 3.156(b) (2015) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).  Consequently, that March 2010 rating decision remains on appeal.

Additionally, the Veteran also initiated a new claim for an increased rating for his service-connected diabetes mellitus.  See June 2010 Report of General Information (VA Form 21-0820) (asserting, in pertinent part, a worsening of his diabetes).

Subsequently, the Veteran also asserted entitlement to a TDIU and requested reopening of his claim for service connection for PTSD.  See July 2010 Application for Increased Compensation Based on Unemployability (VA Form 21-8940); September 2010 Report of General Information (VA Form 21-0820) (requesting that his previously denied claim of entitlement to service connection for PTSD be reopened).  

A September 2011 rating decision granted increased 20 percent ratings for his right and left lower extremity peripheral neuropathy, effective from June 4, 2010; confirmed and continued the 10 percent ratings assigned his left and right upper extremity peripheral neuropathy; and denied his claim for an increased rating for his diabetes mellitus.  See September 2011 Rating Decision.  That decision also reopened his claim of entitlement to service connection for PTSD, but denied it on the merits.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (reflecting that, despite the RO's decision to reopen a claim, the Board must determine of its own accord whether reopening is warranted before it may address the claims on the merits).  Further, his claim of entitlement to a TDIU was also denied.  See September 2011 Rating Decision.  

A subsequent February 2012 rating decision granted service connection for coronary artery disease (CAD) and assigned a 30 percent evaluation, effective December 2, 2011, the date of the Veteran's claim for service connection for a heart disorder.  That decision also confirmed and continued the 20 percent ratings currently assigned the Veteran's right and left lower extremity peripheral neuropathy, as well as the 10 percent ratings assigned his right and left upper extremity peripheral neuropathy.  See February 2012 Rating Decision.


In March 2012, the Veteran submitted a statement indicating his continued disagreement with the ratings assigned his bilateral upper and lower extremity peripheral neuropathy, the denial of an increased rating for his diabetes mellitus, the denial of service connection for PTSD, and the denial of a TDIU.  See March 2012 Representative Letter (specifically noting disagreement with the September 2011 rating decision).  See also 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015) (setting forth requirements and time limits for initiating and perfecting an appeal).

Statements of the case (SOCs) issued in June 2012 continued to deny the claims of entitlement to service connection for PTSD and of entitlement to an initial compensable rating for erectile dysfunction.  The Veteran perfected his appeal as to those issues in an August 2012 substantive appeal.  See August 2012 VA Form 9.  See also 38 C.F.R. §§ 20.200, 20.201, 20.302.

Also, in an August 2012 statement, the Veteran indicated his disagreement with the 30 percent initial evaluation of his now service-connected CAD assigned in the prior February 2012 rating decision.  See 38 C.F.R. § 20.201; Palmer, 21 Vet. App. at 437.  

A February 2013 rating decision again denied an evaluation in excess of 20 percent for the service-connected diabetes mellitus, and continued to deny entitlement to a TDIU.  

Subsequently issued SOCs continued to deny the claims for higher ratings for the peripheral neuropathy, CAD, and diabetes mellitus, as well as for entitlement to a TDIU.  See July 2014 Statements of the Case.  The Veteran perfected his appeal as to those issues in an August 2014 substantive appeal.  See August 2014 VA Form 9.  See also 38 C.F.R. §§ 20.200, 20.201, 20.302.

Accordingly, in light of the foregoing, the claims currently before the Board are characterized as reflected on the title page.  Further, as concerning his claimed psychiatric disability, the Board notes that the record reflects various diagnostic impressions, including PTSD and depression.  Because the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim and reported symptoms and all other information of record, the Board has recharacterized this claim more broadly to encompass all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

As concerning his TDIU claim, the Board notes that, although the Veteran has filed a formal claim for a TDIU during the pendency of this appeal, which, as discussed, was denied by the RO in rating decisions dated in September 2011 and February 2013, a derivative TDIU claim also has been raised by the record as part of his claims for higher ratings for his peripheral neuropathy.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, the Veteran has asserted that his bilateral upper and lower extremity peripheral neuropathy preclude his continued employment. See, e.g., June 2010 Statement in Support of Claim (VA Form 21-4138) (noting that his peripheral neuropathy precludes employment); July 2010 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) (noting that his peripheral neuropathy of the bilateral upper and lower extremities prevent him from securing or following any substantially gainful occupation).  In this regard, in Mayhue v. Shinseki, 24 Vet App 273 (2011), the Court determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his PTSD.  The Court, citing Rice, reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.  As the Veteran has asserted that he is unemployed due to his service-connected peripheral neuropathy, the Board has jurisdiction over this issue as part and parcel of the current initial rating issue appeal.  

The Board additionally notes that in each of his aforementioned substantive appeals, the Veteran requested a hearing before the Board.  See August 2012 and August 2014 Substantive Appeals (VA Form 9).  However, in September 2015, the Veteran withdrew his request for a hearing.  As such, the hearing request is withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Moreover, a review of the Virtual VA paperless claims processing system reveals additional documents and records pertinent to the present appeal.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

Finally, the claims file reflects that the Veteran was previously represented by an accredited agent, Christopher Loiacano (as reflected in a March 2012 VA Form 21-22a, Appointment of Individual as Claimant's Representative).  In September 2013, the Veteran filed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, appointing the Florida Department of Veterans affairs as his representative.  This submission served to revoke Mr. Loiacano's power of attorney.  See 38 C.F.R. § 14.631(f)(1) (reflecting that "[u]nless a claimant specifically indicates otherwise, the receipt of a new power of attorney executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney").  

Subsequent to that filing, Mr. Loiacano submitted several letters asserting that he was the Veteran's current representative and requesting information concerning the Veteran's claims.  See, e.g., Letters dated in May and November 2015 (requesting "written notification advising of the status of my client's case").  By letter dated November 30, 2015, VA notified Mr. Loiacano that the requested information could not be disclosed to him because he was "not currently appointed [the Veteran's] Power of Attorney."  The letter further informed him that in order to receive the requested information, he must complete the enclosed a VA Form 21-22a and return it to the RO.  However, no response to this letter was received.  Accordingly, because there is no documentation of record reflecting a revocation of the valid September 2013 VA Form 21-22, either by communication from the Veteran or by submission of a new power of attorney, the Board will proceed with appellate review with the Florida Department of Veterans Affairs as the representative of record.  See 38 C.F.R. § 14.631(f).


The issues of entitlement to higher ratings for his diabetes mellitus, bilateral upper and lower extremity peripheral neuropathy, erectile dysfunction, and CAD, as well as the issue of entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed May 2003 rating decision, the RO denied the claim of entitlement to service connection for a psychiatric disability. 

2.  The additional evidence received since that last final decision relates to an unestablished fact necessary to substantiate the service connection claim for an acquired psychiatric disability. 

3.  The evidence is in at least a state of equipoise as to whether the Veteran suffers from an acquired psychiatric disability that is related to stressors suffered in Vietnam.


CONCLUSIONS OF LAW

1.  The May 2003 RO decision, which denied the Veteran's claim for service connection for a psychiatric disability, is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160, 20.200, 20.1103 (2015).

2.  New and material evidence has been received since that decision to reopen the service connection claim for an acquired psychiatric disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for establishing service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

In this decision, the Board has determined that evidence currently of record is sufficient to reopen the Veteran's claims of entitlement to service connection for and acquired psychiatric disability.  Additionally, the reopened claim of entitlement to service connection for an acquired psychiatric disability has been granted.  This award thus represents a complete grant of the benefits sought on appeal as concerning this issue.  Therefore, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  See id.; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006)

II.  New and Material Evidence

Service connection for a psychiatric disability was denied on the merits in a May 2003 rating decision.  The Veteran was notified of this decision and his appellate rights in a letter dated in June 2003, in accordance with 38 C.F.R. § 19.25 (2015).  He did not appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (concerning the requirements and time limits for initiating and perfecting an appeal).  

Moreover, new and material evidence was not received within one year of the May 2003 rating decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (providing that new and material evidence must have been associated with the file since the last prior final denial of the claim, whether the denial was on the merits or on procedural grounds).  Accordingly, this rating decision is final, and new and material evidence is therefore required to reopen the claim.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a); 20.1103.

Here, new and material evidence has been received in the form of medical evidence addressing the nature and etiology of the Veteran's acquired psychiatric disability.  See, e.g., September 2010 Letter from the Veteran's Treating Clinician at Cornerstone Counseling Center, Inc. (reflecting an assessment of symptomatology "consistent with a diagnosis of" PTSD and relating his symptoms to stressors experienced during active service); December 2011 Social Security Administration (SSA) Psychological Evaluation Report (reflecting an Axis I diagnosis of PTSD); February 2011 VA PTSD Compensation and Pension (C & P) Examination Report (reflecting an Axis I diagnosis of depressive disorder, not otherwise specified (NOS)).  See also 38 C.F.R. § 3.303 (2015) and Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (concerning the elements required to establish service connection).  See, too, Justus v. Principi, 3 Vet. App. 510 (1992) (When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.).  

At the time of the May 2003 rating decision, the record did not contain medical evidence diagnosing an acquired psychiatric disability and did not contain any medical evidence linking that psychiatric pathology to the Veteran's active service.  This evidence thus relates to an unestablished fact necessary to reopen the claim, and raises a reasonable possibility of establishing entitlement to service connection for an acquired psychiatric disability.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010).  Accordingly, new and material evidence has been received to reopen the claim; the appeal is granted to this extent only.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


III.  Service Connection

The Veteran maintains that he has a current psychiatric disability that is attributable to stressors incurred during his active duty service. 

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden, 381 F.3d at 1166-67); see 38 C.F.R. § 3.303(a).

The medical evidence of record, including the Veteran's private treatment records, the VA psychiatric examination report, and reports of psychological evaluation from the SSA, establish that the Veteran has a current acquired psychiatric disability, alternatively diagnosed as PTSD and depressive disorder.  See, e.g., September 2010 Letter from the Veteran's Treating Clinician at Cornerstone Counseling Center, Inc. (reflecting an assessment of symptomatology "consistent with a diagnosis of" PTSD); February 2012 Office Visit Note from D.R.T., M.D. (reflecting a diagnosis of chronic depression); December 2011 Social Security Administration (SSA) Psychological Evaluation Report (reflecting an Axis I diagnosis of PTSD); February 2011 VA PTSD Compensation and Pension (C & P) Examination Report (reflecting an Axis I diagnosis of depressive disorder NOS).

In statements submitted in conjunction with his claim, the Veteran maintained that he has experienced progressively worsening psychiatric symptoms including recurring nightmares, reexperiencing the stressful events, anger, aggression, and isolating behaviors since his active duty service in Vietnam.  See April 2003 Statement in Support of Claim (VA Form 21-4138).  Additionally, the Veteran has credibly reported psychologically stressful events including witnessing the deaths of several of his fellow service members and his constant fear of enemy attack in his combat support role.  See, e.g., October 2010 Statement in Support of Claim for Service Connection for PTSD (VA Form 21-0781); April 2003 Statement in Support of Claim (VA Form 21-4138).  His DD214 confirms that he was stationed in the Republic of Vietnam for more than 13 months and that he was awarded several medals and recognitions for his service, including the Vietnam Service Medal with three Bronze Service Stars and the Vietnam Campaign Medal with two Overseas Service bars.  Also, his service personnel records reflect that he served in a combat support role as a Radio Relay & Carrier Attendant with the 523rd Signal Battalion of the 23rd Infantry Division, further supporting his assertions.  See also May 2003 Rating Decision (conceding the Veteran's combat-related service).  Thus, in the absence of evidence establishing the Veteran's account as not credible, reasonable doubt will be resolved in his favor, and the occurrence of the claimed stressful events during his service is established, as it is consistent with the circumstances of his service.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 1154(a) (Due consideration shall be given to the places, types, and circumstances of a Veteran's service.).

Moreover, the Veteran's private treating clinician opined in a September 2010 letter that the Veteran's diagnosed psychiatric disorder was related to the stress of his Vietnam service.  See September 2010 Letter from the Veteran's Treating Clinician at Cornerstone Counseling Center, Inc. (noting psychiatric symptomatology including recurrent nightmares, isolating and avoidance behaviors, and irritability, and relating those symptoms to the Veteran's reported in-service stressors).  Additionally, in diagnosing depressive disorder, NOD, the February 2010 VA examiner indicated that various stressors, including specifically both pre-service and in-service stressful events, contributed to the Veteran's psychiatric pathology.  See February 2011 VA PTSD C & P Examination Report.  Further, the existence of a relationship between the Veteran's current psychiatric disorder and his in-service stressors was confirmed on psychiatric evaluation in conjunction with his claim for SSA disability benefits.  See December 2011 SSA Psychological Evaluation Report (basing the Veteran's psychiatric diagnosis on his reports of experiencing "traumatic events while serving in the military" and his subsequent symptoms of anxiety, recurring nightmares, reexperiencing the stressful events, anger, aggression, and isolating behaviors that "began around the age of 20 after being deployed to Vietnam").  

Accordingly, given the medical evidence diagnosing a current psychiatric disability, considering the Veteran's credible reports of experiencing stressful events and resulting psychiatric symptomatology during and since his active service, and in light of the medical evidence of a nexus between the Veteran's current psychiatric symptomatology and the claimed in-service stressors, the Board finds that the evidence is at least in equipoise as to whether his current acquired psychiatric disability is related to his active service.  See 38 C.F.R. §§ 3.303(a); Shedden, 381 F.3d at 1166-67.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for and acquired psychiatric disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence having been received, the issue of entitlement to service connection for an acquired psychiatric disorder is reopened.

Entitlement to service connection for an acquired psychiatric disorder is granted.


REMAND

Unfortunately, the remaining claims on appeal must be remanded.  While the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

As concerning his claims for higher ratings for his diabetes, bilateral upper and lower extremity peripheral neuropathy, erectile dysfunction, and CAD, the Board finds that new examinations are warranted to assess the current nature and severity of these disabilities.  See 38 C.F.R. § 3.327(a) (2015) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  In this regard, the Veteran was last provided VA examinations concerning these service-connected disabilities in July 2012, so more than three years ago.  See July 2012 Diabetes Mellitus Disability Benefits Questionnaire (DBQ); July 2012 Diabetic Sensory-Motor Peripheral Neuropathy DBQ; July 2012 Ischemic Heart Disease (IHD) DBQ; July 2012 Male Reproductive System Conditions DBQ.  Given the Veteran's continued assertion that these service-connected disabilities are more severely disabling than reflected in the currently assigned ratings, and in light of the amount of time since his last examination for these disabilities and the possible increase in their severity since, reexamination is needed to fully and fairly evaluate the conditions on appeal.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (1995).

Additionally, the most recent VA treatment records that have been associated with the claims folder are dated in May 2012.  See 38 C.F.R. §§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  And no relevant records of private medical treatment have been submitted or obtained since 2012.  See 38 C.F.R. § 3.159(c)(3).  


Accordingly, as a review of the record suggests that the Veteran is currently under the care of both VA and private treatment providers, any outstanding VA treatment records and any recent relevant private treatment records that the Veteran identifies should be obtained and associated with the claims file.  

Finally, the issue of entitlement to TDIU is dependent on the outcome of these claims, as the assignment of ratings to the claim granted herein, as well as any potential grant of the remanded issues, could result in a higher overall disability rating.  See 38 C.F.R. § 4.16(a) (2015); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Therefore, after the RO has assigned ratings to the newly granted service connection claim and after it has completed the development requested herein, the issue of TDIU should be readjudicated in light of the additional evidence; and if the claim is not granted, the matter should be returned to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's decision awarding service connection for an acquired psychiatric disorder.

2.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his diabetes mellitus, peripheral neuropathy, erectile dysfunction, and/or coronary artery disease.  He should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 


If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file. 

3.  Obtain any outstanding VA treatment records, including those dated since May 2012, and associate them with the claims file.  

4.  After completing the above development, schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected type II diabetes mellitus.  The Veteran's claims file, and a complete copy of this REMAND, must be made available to, and reviewed by, the designated examiner in conjunction with the examination.  

The examination should include any diagnostic testing or evaluation deemed necessary by the examiner.  The examiner should report in detail all relevant clinical findings, all diagnoses, and all current complaints.  

The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.


5.  Schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected peripheral neuropathy of the bilateral upper and lower extremities.  The Veteran's claims file, and a complete copy of this REMAND, must be made available to, and reviewed by, the designated examiner in conjunction with the examination.  

The examination should include any diagnostic testing or evaluation deemed necessary by the examiner, including electromyogram (EMG) testing and/or nerve conduction studies (NCS).  The examiner should report in detail all relevant clinical findings, all diagnoses, and all current complaints.  

The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

6.  Schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected erectile dysfunction.  The Veteran's claims file, and a complete copy of this REMAND, must be made available to, and reviewed by, the designated examiner in conjunction with the examination.  

The examination should include any diagnostic testing or evaluation deemed necessary by the examiner.  The examiner should report in detail all relevant clinical findings, all diagnoses, and all current complaints.  

The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

7.  Schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected coronary artery disease, status post stent placement.  The Veteran's claims file, and a complete copy of this REMAND, must be made available to, and reviewed by, the designated examiner in conjunction with the examination.  

The examination should include any diagnostic testing or evaluation deemed necessary by the examiner, including cardiac X-ray, electrocardiogram (EKG), echocardiogram, and/or stress testing.  The examiner should report in detail all relevant clinical findings, all diagnoses, and all current complaints.  

The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

8.  Determine whether a VA examination is necessary concerning the claim for a TDIU, and if so, schedule the Veteran for an appropriate VA examination.

9.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).


10.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claims on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


